Farmer, Presiding Judge,
dissenting.
{¶ 61} I respectfully dissent from the majority’s position that this was an investigatory stop. It is my opinion that the facts sub judice within the area of a police-citizen consensual encounter are not governed by the 4th Amendment standards.
{¶ 62} Specifically, there was not actual demand or show of force in this encounter. The trooper testified that appellant was already stopped at the stop *223sign for an inordinate time. The trooper stopped his vehicle and activated the lights for his safety and not to seize or force appellant from movement.
{¶ 63} Once the officer approached appellant and smelled an odor of alcohol, the reasonable-suspicion test of Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889, comes into play, and there is a seizure.
{¶ 64} I would affirm the trial court’s denial of the motion to suppress.